
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25



DESCRIPTION OF DIRECTOR AND EXECUTIVE COMPENSATION ARRANGEMENTS
(February 24, 2012)


Compensation of Non-Employee Directors

            Annual Retainer.    Non-employee members of the Board receive an
annual retainer in cash and restricted stock:

•The cash component is $70,000.

•The restricted stock award has a value of $82,500(1).

•The retainer is payable upon election, re-election or appointment to the
Board(2).



--------------------------------------------------------------------------------

(1)Grants of restricted stock are determined by dividing the cash value of the
award by the 20 trading day average closing price of the Company's common stock
ending on the trading day immediately preceding the date of such award.

(2)Pro-rated for partial years of service.

            Committee Chair Retainers.    Each non-employee Committee Chair
receives:

•Audit — $20,000, payable one-half in cash and one-half in restricted stock.

•All other Committees (except Executive Committee) — $15,000, payable one-half
in cash and one-half in restricted stock.

            Meeting Fees.    Non-employee directors receive $2,000 per Board
meeting for in person attendance. Non-employee directors receive $1,500 per
committee meeting for attendance (whether in person, by telephone or video
conference). The per meeting fee payable for in person attendance of Board or
committee meetings is two (2) times regular meeting fee for any non-employee
Director who must travel more than four (4) times zones from his or her personal
residence to the location of a meeting of the Board or any of its committees. No
Director currently lives more than four (4) time zones from the location of
meetings of the Board or any of its committees.

            Lead Independent Director Compensation.    The non-employee director
designated as Lead Director receives an additional retainer of $25,000 annually,
payable one-half in cash and one-half in restricted stock (pro-rated for any
partial year of service).

            Vesting of Restricted Stock.    All restricted stock compensation
received by non-employee directors vests in full one year after the award.

            Director Ownership Guidelines.    Under the Company's Governance
Principles, directors must own 3,000 or more shares of the Company's common
stock or units of the Operating Partnership within two years after their initial
election or appointment and 5,000 or more shares or units three years from such
date. Restricted stock qualifies for this purpose only after full vesting.

            Deferred Compensation.    Non-employee directors may elect to defer
all or a portion of their cash compensation under the Company's Nonqualified
Deferred Compensation Plan (the "Deferred Compensation Plan"). To date, none of
our non-employee directors has elected to do so. All restricted stock issued to
non-employee directors as retainers will be placed in the Deferred Compensation
Plan. Dividends paid on the restricted stock in this account must be reinvested
in the Company's common stock. Amounts in the Deferred Compensation Plan will
not be released until a director retires and resigns from the Board or is not
re-elected.

Compensation of Named Executive Officers

            Base Salaries.    The executive officers of the Company serve at the
discretion of the Board of Directors. The Compensation Committee of the Board
sets or ratifies the base salaries of the Company's executive officers. The
following are the current annual base salary levels for the Company's Chief
Executive Officer, Chief Financial Officer

71

--------------------------------------------------------------------------------



and its three other most highly compensated executive officers (the "Named
Executive Officers") required to be identified in the proxy statement for the
Company's 2012 annual meeting of stockholders:

David Simon
Chief Executive Officer   $ 1,250,000  
Stephen E. Sterrett
Senior Executive Vice President and
Chief Financial Officer
 
 
515,000
 
Richard S. Sokolov
President and Chief Operating Officer
 
 
800,000
 
James M. Barkley
General Counsel and Secretary
 
 
566,500
 
John Rulli
Senior Executive Vice President and
Chief Administrative Officer
 
 
463,500
 

            Employment Agreements.    David Simon has entered into an employment
agreement with the Company, a copy of which has been filed as an exhibit to the
Company's Current Report on Form 8-K filed with the Securities and Exchange
Commission on July 7, 2011. Mr. Sokolov has also entered into an employment
agreement with the Company, a copy of which has been filed as an exhibit to the
Company's Annual Report on Form 10-K for the year ended December 31, 2007.

            Bonus Plan.    Each of the Named Executive Officers is also eligible
to receive an annual bonus under the Company's bonus program. For each
participant, the Company sets a bonus target, generally expressed as a
percentage of base salary. Actual bonus payments may range from 0 to 200% of the
target amount. The Company sets specific criteria for corporate, business unit
(if applicable) and individual (if applicable) objectives. The criteria may also
include subjective measures of performance or financial measures such as EBITDA
or other measures related to an executive's primary areas of responsibility. In
the case of our Named Executive Officers, the bonus criteria are approved by the
Compensation Committee. In the recent past, the payment of bonuses has been made
subject to achievement of the Company's overall budget for the year. The Company
also includes "stretch" levels which may justify higher payments if Company
performance exceeds its budget. If an executive officer's bonus criteria are
objective, then the achievement of those criteria are reviewed by the
Compensation Committee. Pursuant to David Simon's employment agreement, we have
agreed that, during the term of the agreement, he will receive an annual target
cash bonus of not less than 200% of his base salary. Achievement of the bonus
criteria is generally determined in February of the year after the performance
year and bonuses are paid in March.

            As of the date of this description, the Compensation Committee had
not yet determined the bonuses for the Named Executive Officers for 2011.

            Long-Term Incentives.    The Named Executive Officers are eligible
to receive discretionary awards under the Simon Property Group, L.P. 1998 Stock
Incentive Plan (the "1998 Plan"). Under the 1998 Plan, the Compensation
Committee may make the following types of equity-based awards: incentive stock
options, nonqualified stock options, stock appreciation rights, performance
units and restricted stock. Prior to 2010, the only forms of awards the
Compensation Committee had granted had been options and restricted stock. No
stock options have been granted to employees since 2001. Beginning in 2010, the
Compensation Committee has awarded LTIP units pursuant to three-year long-term
incentive programs ("LTIP programs") in which the Named Executive Officers
participate.

            Awards under the annual LTIP programs take the form of LTIP units, a
type of limited partnership interest issued by the Operating Partnership. For
the 2010 and 2011 annual LTIP programs, awarded LTIP units can be earned, in
whole or in part, depending upon the extent to which our total stockholder
return, or TSR (representing the difference between a baseline value and
valuation date based on price appreciation of our common stock plus cumulative
dividends we pay on our common stock without reinvestment or compounding), over
the performance period exceeds the relative and absolute performance targets set
by the Compensation Committee. The Compensation Committee believes the annual
LTIP programs promote the long-term creation of stockholder value due to the

72

--------------------------------------------------------------------------------



three-year performance period as opposed to the one-year period used in the
annual restricted stock incentive programs. The Compensation Committee also
believes the LTIP programs reinforce our "pay-for-performance" philosophy by
measuring the creation of stockholder value using absolute and relative
performance measures. The LTIP units that are earned to the extent that
applicable TSR benchmarks are achieved during the performance period become the
equivalent of units on a one-for-one basis, but only after an additional two
year service-based vesting requirement that begins after the end of the
performance period. LTIP units not earned are forfeited.

            In March 2010, the Compensation Committee established the first
annual LTIP program. Given that the three-year performance period would end
December 31, 2012, the Compensation Committee also approved a program with a
one-year performance period and another with a two-year performance period so
that there would be vesting opportunities in the next two years that overlapped
with the three-year program. We refer to these three programs as the one-, two-
and three-year 2010 LTIP Programs. The performance period for the one-year 2010
LTIP Program ended December 31, 2010; the performance period for the two-year
LTIP Program ended December 31, 2011; and the performance period for the
three-year 2010 LTIP Program will end December 31, 2012. Consistent with the
Compensation Committee's objective to establish three-year LTIP programs
annually, in July 2011, the Compensation Committee established a 2011 LTIP
Program with a three-year performance period ending December 31, 2013. Pursuant
to David Simon's employment agreement, we have agreed that, during the term of
the agreement, he will continue to participate in annual LTIP programs and that,
beginning in 2011, the grant date fair value of the annual award will not be
less than $12.0 million.

            All of the annual LTIP programs use the same three performance
measures. We compare the TSR of our common stock during the applicable
performance period using a baseline value of $79.80 per share for the 2010 LTIP
programs (the closing sale price as reported by the NYSE for December 31, 2009)
and $99.49 per share for the 2011 LTIP program (the closing sale price as
reported by the NYSE for December 31, 2010). The first relative performance
measure, weighted at 60%, requires our TSR to equal or exceed the overall
performance of the MSCI US REIT Index. The second relative performance measure,
weighted at 20%, requires our TSR to equal or exceed the overall performance of
the S&P 500 Index. The third performance measure, weighted at 20%, requires our
TSR, viewed on an absolute basis, to exceed a specified target TSR. To achieve a
100% payout of the award based on all three measures, our TSR must exceed the
performance of the MSCI US REIT Index by 3% or more, must exceed the performance
of the S&P 500 Index by 2% or more on an annual basis and must be 12% per year
or more. To receive a partial payout any one of the following must occur: our
TSR must be greater than the MSCI US REIT Index minus 1%, our TSR must be
greater than the S&P 500 Index minus 2% or our TSR on an absolute basis must be
greater than 6.67% per year.

            The number of earned LTIP units will be determined by the
Compensation Committee when our financial results for the performance period are
available using the following payout matrices (with linear interpolation between
the specified payout percentages):


Relative TSR (Weighted 60%)—MSCI US REIT Index


All Performance Periods
  Payout % of Target

Index -1%

  0.0%

=Index

  33.3%

Index +1%

  50.0%

Index +2%

  66.7%

Index +3% or greater

  100.0%

Relative TSR (Weighted 20%)—S&P 500 Index

All Performance Periods
  Payout % of Target

Index -2%

  0%

=Index

  33.3%

Index +2%

  100.0%

73

--------------------------------------------------------------------------------




Absolute TSR (Weighted 20%)


 
 
Two-year 2010 LTIP Program
1/1/2010-12/31/2011
Performance Period
  Three-year 2010 LTIP Program
1/1/2010-12/31/2012
Performance Period   Three-year 2011 LTIP Program
1/1/2011-12/31/2013
Performance Period   Payout % of Target         <=13.33 %   <=20 %   <=20 %  
0.0 %       16 %   24 %   24 %   33.3 %       18 %   27 %   27 %   50.0 %      
20 %   30 %   30 %   66.7 %       22 %   33 %   33 %   83.3 %       >=24 %  
>=36 %   >=36 %   100.0 %

            After the end of each performance period, any earned LTIP units will
then be subject to time-based vesting over a period of two years. One-half of
the earned LTIP units will vest on January 1 of the second and third years
following the end of the applicable performance period, subject to the
participant maintaining employment with us through those dates.

            After the end of the performance period, holders of earned LTIP
units, both vested and unvested, will be entitled to receive distributions in an
amount per LTIP unit equal to the distributions, both regular and special,
payable on a unit.

            As of the date of this description, the Compensation Committee had
not yet determined the payout ratio for the two-year 2010 LTIP Program.

            In July 2011, the Compensation Committee approved the following
awards of LTIP units to our named executive officers under the 2011 LTIP
program:

 
  Maximum Number of
Award LTIP Units

David Simon

  161,091

Stephen E. Sterrett

    67,121

Richard Sokolov

    80,546

James M. Barkley

    67,121

John Rulli

    33,561

            Insurance and 401(k) Plan.    The Company pays employee and
dependent life insurance premiums for each Named Executive Officer and makes
annual contributions to the accounts of the Named Executive Officers under the
Company's 401(k) retirement plan. The Company's basic contribution to the 401(k)
retirement plan is equal to 1.0% of the Named Executive Officer's compensation
and vests 20% after completion of two years and an additional 20% after each
additional year of service until fully vested after six years. The Company
matches 100% of the first 3% of the Named Executive Officer's contribution and
50% of the next 2% of the Named Executive Officer's contribution. Company
matching contributions are vested when made. The Company's basic and matching
contributions are subject to applicable IRS limits and regulations.

            Non-Qualified Plan.    The Named Executive Officers may also
participate in the Deferred Compensation Plan, a non-qualified deferred
compensation plan for certain executives, key employees and directors. While the
Deferred Compensation Plan is an unfunded plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended, certain assets have been set
aside in the Simon Property Group, L.P. Deferred Compensation Plan Trust to be
used to pay benefits to participants, except to the extent the Company becomes
insolvent.

            The Deferred Compensation Plan permits eligible employees to defer
receipt of up to 100% of their compensation, including Company stock awarded
under the 1998 Plan. The Deferred Compensation Plan also authorizes the Company
to make matching contributions based on each eligible employee's elective cash
deferrals. The Company has not made any matching contributions since the
inception of the Deferred Compensation Plan. Participants in the Deferred
Compensation Plan are 100% vested in all elective cash deferrals. Deferrals of
Company stock awarded under the 1998 Plan vest in accordance with the terms of
the 1998 Plan. Employee elective cash deferrals generate earnings based on
investment elections made by individual participants.

            Heath and Welfare Benefits.    The Named Executive Officers also
participate in health and welfare benefit plans on the same terms as other
salaried employees.

74

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25



DESCRIPTION OF DIRECTOR AND EXECUTIVE COMPENSATION ARRANGEMENTS (February 24,
2012)
Relative TSR (Weighted 60%)—MSCI US REIT Index
Absolute TSR (Weighted 20%)
